     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 1 of 14




1    JON M. SANDS
     Federal Public Defender
2    DEIRDRE M. MOKOS
     State Bar No. 016268
3    deirdre_mokos@fd.org
     ELENA M. KAY
4    State Bar No. 026391
     elena_m_kay@fd.org
5    407 W. Congress, Suite 501
     Tucson, AZ 85701-1310
6    Telephone: (520) 879-7500
     Attorneys for Defendant
7
                          IN THE UNITED STATES DISTRICT COURT
8
                                 FOR THE DISTRICT OF ARIZONA
9
     United States of America,                        CR92-0113-PHX-NVW
10
                   Plaintiff,
11                                                    DEFENDANT’S SUPPLEMENTAL
           vs.                                        MEMORANDUM
12
     Martel Alvarez-Chavez,
13
                   Defendant.
14
15
16          On August 20, 1992, a jury convicted Martel Alvarez-Chavez of conspiracy to

17   distribute five kilograms or more of cocaine. (PSR p. 1). Mr. Alvarez-Chavez qualified
18
     as a career offender, which enhanced his guidelines sentence. (PSR par. 34).
19
     Nonetheless, this guidelines enhancement was irrelevant because the government’s
20
21   filing under 21 U.S.C. § 851 alleged two prior felony drug convictions carrying a

22   mandatory sentence of life. (PSR par. 2-5). Accordingly, Mr. Alvarez-Chavez was
23
     sentenced to life imprisonment.
24
25          In January 2020, the now 62-year-old Mr. Alvarez-Chavez filed a motion with

26   this court requesting compassionate release. On February 13, 2020, the government
27
     filed its response. After being appointed to assist Mr. Alvarez-Chavez in this matter, the
28
                                                  1
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 2 of 14




1    Office of the Federal Public Defender filed a reply to Mr. Alvarez-Chavez’s motion on
2    May 6, 2020.
3
4            The same day, the Court ordered Mr. Alvarez-Chavez to submit a supplemental

5    memorandum addressing whether compassionate release can be granted “on the bases
6
     that th[e] court disagrees with the original sentence or that the original mandatory
7
     sentence has since been repealed without statutory authorization to resentence closed
8
9    cases within the new statutory minimum.” Mr. Alvarez-Chavez files this supplemental

10   briefing in response to that order.
11
                                           ARGUMENT
12
13      I.      The change in the law regarding mandatory minimum sentences in drug
14              cases, or the Court’s disagreement with the original sentence in this case,
                constitute an extraordinary and compelling reason that permits this
15              Court to re-sentence Mr. Alvarez-Chavez to time served pursuant to 18
                U.S.C. § 3582(c)(2)(A)(i).
16
17
        18 U.S.C. § 3582(c)(1)(A)(i) vests this Court with the authority to reduce any
18
19   sentence to time served if the Court determines that “an extraordinary and compelling

20   reason other than, or in combination with”, a person’s age, medical condition, or family
21   circumstances merits such relief. U.S.S.G. 1B1.13, app. n.1(D). Such reasons clearly
22
     exist in this case because Mr. Alvarez-Chavez received a mandatory life sentence on a
23
24   charge that no longer carries that penalty following the enactment of the First Step Act.

25
26
27
28
                                                  2
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 3 of 14




1       A. Extraordinary and Compelling Reasons are not Limited to a Specific,
           Enumerated Set of Circumstances.
2
        The history of compassionate release is explained in more detail in Mr. Alvarez-
3
4    Chavez’s reply brief so defense counsel will not repeat that history here. As a brief

5    summary, however, the First Step Act (“Act”) changed the compassionate release
6
     regime to allow more eligible, non-dangerous individuals, like Mr. Alvarez-Chavez, to
7
     be released from prison. Essentially, “the Act was passed against the backdrop of
8
9    infrequency with which the BOP filed motions for a sentence reduction on behalf of

10   defendants” and sought to expand the use of compassionate release in two ways. See
11
     United States v. Redd, No. 1: 97-CR-00006-AJT, 2020 WL 1248493, at *7 (E.D. Va.
12
     Mar. 16, 2020). First, the Act allowed defendants to petition to district courts directly,
13
14   rather than having to wait for the BOP to act. Second, the Act gave the courts
15   themselves greater discretion to grant release in certain circumstances. Specifically,
16
     under section 3582(c)(1)(A)(i), a sentencing court may now reduce a defendant’s
17
18   sentence “after considering the factors set forth in 3553(a) to the extent that they are

19   applicable,” if it finds, among other things, that “extraordinary and compelling reasons
20
     warrant such a reduction . . . and that such a reduction is consistent with applicable
21
     policy statements issued by the Sentencing Commission. . . .” See also U.S.S.G.
22
23   1B1.13, app. n. 4 (stating that “[t]he court is in a unique position to determine whether

24   the circumstances warrant a reduction (and, if so, the amount of reduction)” and
25
     “encourage[ing]” the filing of a motion for compassionate release where a defendant
26
     “meets any of the circumstances set forth in [the] Application Note”).
27
28
                                                   3
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 4 of 14




1       Section 3582(c)(1)(A) does not define “extraordinary and compelling” reasons. And,
2    Congress’s instructions to the Sentencing Commission included only one limitation: that
3
     “[r]ehabilitation of the defendant alone shall not be considered an extraordinary and
4
5    compelling reason.” 18 U.S.C. § 994(t) (emphasis added); see also U.S.S.G. 1B1.13

6    cmt. n.3. Consistent with this instruction, the policy statement includes no other
7
     limitation on what may be “extraordinary and compelling reasons” warranting relief,
8
     which allows the district court the freedom to make the determination in a case like this.
9
10   See id., 1B1.13 & cmt., nn.1-5.

11
        The Sentencing Commission’s policy statement makes it clear that extraordinary and
12
     compelling reasons are not restricted to finite circumstances. The policy statement
13
14   contains four provisions that delineate extraordinary and compelling reasons, including
15   age, medical reasons, family circumstances, and a catchall provision. See U.S.S.G.
16
     1B1.13, app. n. 1. The catchall provision, entitled “Other Reasons,” broadly
17
18   encompasses “an extraordinary and compelling reason other than, or in combination

19   with” a person’s age, medical condition or family circumstances. Id. at 1(D) (emphasis
20
     added). While the catchall provision contemplates that such other reasons be
21
     determined by the Director of the BOP, the policy statement’s deference to BOP
22
23   regarding the procedure and standards for compassionate release is outmoded and

24   irreconcilable with the text and purpose of the amended statute, which “trumps the
25
     Guidelines.” Dorsey v. United States, 567 U.S. 260, 266, 132 S. Ct. 2321, 2327, 183 L.
26
     Ed. 2d 250 (2012). Indeed, the Commission has not updated section 1B1.13 since the
27
28
                                                  4
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 5 of 14




1    enactment of the First Step Act because it lacks the quorum necessary to amend the
2    guidelines. See United States v. Cantu-Rivera, No. CR H-89-204, 2019 WL 2578272, at
3
     *2 n. 1 (S.D. Tex. June 24, 2019). Accordingly, those portions of the policy statement
4
5    limiting the determination of other circumstances warranting compassionate release to

6    the discretion of the Director of the BOP to “no longer explain an appropriate use” of
7
     section 3582(c)(1)(A) and must be read out, as they conflict with the statute. See e.g.
8
     United States v. Cantu, 423 F. Supp. 3d 345, 351 (S.D. Tex. 2019) (vesting the Director
9
10   of the BOP with authority to determine whether extraordinary and compelling reasons

11   are present “no longer describes an appropriate use of sentence-modification provisions
12
     and thus is not part of the applicable policy statement binding the Court”); see also
13
     United States v. Marks, No. 03-CR-6033L, 2020 WL 1908911, at *7 (W.D.N.Y. Apr.
14
15   20, 2020) (noting that there is a “growing consensus” that when “a defendant brings a
16   motion for sentence reduction based on extraordinary and compelling circumstances, the
17
     court effectively steps into the shoes of the BOP director, and makes its own
18
19   determination” whether extraordinary and compelling reasons exist).

20
        B. The disparity between a defendant’s actual sentence and what he would face
21         today for the same conduct can be considered an “extraordinary and
           compelling” reason to grant compassionate release.
22
        Were Mr. Alvarez-Chavez sentenced today, instead of the early 90s, he likely would
23
24   not have received a sentence of life imprisonment. Importantly, courts around the

25   country have held that sentencing disparities that result from a change in the law
26
     constitute “extraordinary and compelling” circumstances sufficient to warrant a sentence
27
28
                                                  5
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 6 of 14




1    reduction under Application Note D. See e.g. United States v. Hope, No. 90-cr-06108-
2    KMW, Dkt. 479 at 8-9 (S.D. Fla. Apr. 10, 2020) (granting compassionate release to drug
3
     and § 924(c) offender sentenced to life imprisonment, based, inter alia, on sentencing
4
5    disparities created by Apprendi and Section 401, explaining that the defendant’s

6    “original, mandatory life sentence represents the type of sentencing disparity that the
7
     First Step Act was enacted to redress – as demonstrated by the fact that if sentenced
8
     today his maximum statutory sentence would be 35 years, his maximum guidelines
9
10   sentence would be 32 years, and he has already served nearly 30 years in prison.”);

11   United States v. Owens, No. 97-CR-2546-CAB, ECF No. 93 at 5 (S.D. Cal. Mar. 20,
12
     2020) (finding that “extraordinary and compelling reasons exist for a reduction in
13
     defendant’s sentence based on the changes in how 924(c) sentences are calculated as a
14
15   result of the First Step Act”); Redd, 2020 WL 1248493, at *5 (finding “extraordinary
16   and compelling reasons” based on “the sentence [the defendant] received relative to the
17
     sentence he would now receive for the same offense” after Section 403 of the First Step
18
19   Act eliminated enhanced penalties for defendants convicted for the first time of multiple

20   § 924(c) charges in the same indictment); United States v. Young, No. 2:00-CR-00002-1,
21
     2020 WL 1047815, at *7 (M.D. Tenn. Mar. 4, 2020) (finding “extraordinary and
22
     compelling reasons” based in part on the fact that “Congress has expressly renounced
23
24   the interpretation of § 924(c) that resulted in [the defendant’s] lengthy sentence”);

25   United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *1-2 (D. Kan.
26
     Feb. 21, 2020) (determining “extraordinary and compelling reasons” existed “in light of
27
28
                                                   6
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 7 of 14




1    the [First Step Act’s] modification of sentencing for offenses under § 924(c)”); United
2    States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121 at *7 (D. Utah Feb. 18,
3
     2020) (concluding that “the changes in how § 924(c) sentences are calculated is a
4
5    compelling and extraordinary reason to provide relief on the facts present here”); United

6    States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb. Nov. 14, 2019)
7
     (“A reduction in his sentence is warranted by extraordinary and compelling reasons,
8
     specifically the injustice of facing a term of incarceration forty years longer than
9
10   Congress now deems warranted for the crimes committed [due to the changes to §

11   924(c) penalties].”); see also United States v. Brown, 411 F. Supp. 3d at 451 (S.D. Iowa
12
     2019) (“[A] district court assessing a compassionate release motion may still consider
13
     the resulting sentencing disparity [from changes to § 924(c) sentences] when assessing if
14
15   there are ‘extraordinary and compelling reasons” supporting release.’”).
16
            All of the above courts found “extraordinary and compelling reasons” were not
17
18   limited to situations analogous to those outlined in Application Note 1(A)-(C). And even

19   though Congress did not make section 403 of the First Step Act retroactive, the Courts
20
     found individuals laboring under outdated mandatory stacked § 924(c) sentences
21
     deserved a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A).
22
23          The case of United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL

24   806121, at *7 (D. Utah Feb. 18, 2020), is particularly illustrative. Depa Maumau was
25
     convicted of a 924(c) offense and sentenced to 57 years in prison. Id. at *1. After
26
     serving approximately ten years, Mr. Maumau filed a motion to reduce his sentence
27
28
                                                   7
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 8 of 14




1    pursuant to 18 U.S.C. § 3582(c)(1)(A). Id. After considering the motion, the district
2    court concluded that Mr. Maumau had demonstrated “extraordinary and compelling
3
     reasons” entitling him to compassionate release which included his “young age, the time
4
5    of the sentence, the incredible length of the mandatory sentence imposed, and the fact

6    that, if sentenced today, he would not be subject to such a long term of imprisonment.”
7
     Id. at *7. The Maumau court went on to note that even if “the phrase ‘extraordinary and
8
     compelling reason’ has not historically been interpreted to include exceedingly long
9
10   sentences is an unpersuasive reason to exclude such an interpretation today.” Id. at *6.

11          Here, as in Maumau, Mr. Alvarez-Chavez was sentenced at a “young age”.
12
     Additionally, both Mr. Alvarez-Chavez and Mr. Maumau received lengthy mandatory
13
     sentences and both, if sentenced today, would not have necessarily received such. But,
14
15   unlike Mr. Maumau, who served only 10 years of his sentence, Mr. Alvarez-Chavez has
16   served approximately 27 years of his. These facts, coupled with Mr. Alvarez-Chavez’s
17
     record of good behavior and documented serious health issues, particularly in the time of
18
19   COVID-19, all provide “extraordinary and compelling” reasons for release, just as they

20   did in Maumau.
21
            Additionally, while Maumau and the other cases noted above involved § 924(c)
22
     cases, other courts have also found a change in mandatory minimum sentencing
23
24   requirements in drug cases to constitute an extraordinary and compelling reason for

25   relief. In Cantu-Rivera, for example, the defendant requested compassionate release
26
     after receiving a life sentence for cocaine distribution. No. CR H-89-204, 2019 WL
27
28
                                                 8
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 9 of 14




1    2578272, at *2 n. 1 (S.D. Tex. June 24, 2019). There, the judge explicitly determined one
2    of the factors constituting extraordinary and compelling reasons in the case was “the
3
     fundamental change to sentencing policy carried out in the First Step Act’s elimination of
4
5    life imprisonment as a mandatory sentence solely by reason of a defendants prior

6    convictions.” Id. at *2; see also United States v. Perez, No. 88-10094-1-JTM, 2020 WL
7
     1180719 at *1 (D. Kan. Mar. 11, 2020).
8
            One of the most analogous cases to this one, however, is that of United States v.
9
10   Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024 (S.D. Cal. Mar. 3, 2020). In that

11   case, Jesus Mondaca, was convicted of conspiracy to possess cocaine with the intent to
12
     distribute. Id. at *1. And because he had at least two prior drug convictions out of the
13
     state of California and the prosecutor had filed for a §§ 841(b) enhancement, Mr.
14
15   Mondaca received a life sentence; Mr. Mondaca also faced an enhanced sentence because
16   he was considered a career offender. Id. According to the PSR in his case, Mr.
17
     Mondaca had been “actively engaged in drug trafficking since at least the mid to late
18
19   1970’s” and that Mr. Mondaca had admitted that he wanted to kill an informant in his

20   case. Id. at *2.
21
            In early 2020, Mr. Mondaca filed a petition for compassionate release. Id. Among
22
     the many factors listed in his petition, Mr. Mondaca included his age, declining health,
23
24   time in custody, and any other extraordinary and compelling reason. Id. The district

25   court granted Mr. Mondaca relief. And, although the court considered many things in
26
     making its determination, the Court specifically noted the “discrepancy between the
27
28
                                                  9
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 10 of 14




1    sentence [the d]efendant received in 1991 and the sentence he would receive if judgment
2    were pronounced today.” Id. at *5.
3
             Here, as in Mondaca, Mr. Alvarez-Chavez was also sentenced to life in prison in
4
5    the early 1990s. And, like the defendant in Mondaca, Mr. Alvarez-Chavez had prior

6    drug-related criminal history out of California that qualified him as a career offender, as
7
     well as some bad facts in his PSR. 1 Nonetheless, both Mr. Alvarez-Chavez and Mr.
8
     Mondaca are both older. They both suffer from serious health issues, and both men spent
9
10   extensive time in custody. Most importantly to this memorandum, however, both men

11   received life sentences in the 1990s but would likely not have received such draconian
12
     sentences today.
13
             Comparable to Mondaca is the May 7, 2020 compassionate release grant in United
14
15   States v. Barrenechea, No. 92-CR-00403-MMC-3, 2020 WL 2315638 (N. D. Cal., May
16   7, 2020). In that case, the defendant was convicted of one count of conspiracy to
17
     distribute cocaine and one count of possession with intent to distribute cocaine. Id. He
18
19   was sentenced to a term of life imprisonment. Id. Analyzing whether “extraordinary and

20   compelling reasons” existed to grant compassionate release under 18 U.S.C.
21
     3582(c)(1)(A)(i), the district court held that the defendant was entitled to a sentence
22
     reduction for the following reasons: (1) the defendant’s “life sentence for nonviolent drug
23
24   offenses in which, at the time of sentencing, he was found to be a minor participant; (2)

25   the provisions of the First Step Act of 2018, which, although not retroactive to sentences
26
27   1
      It should be noted, however, that Mr. Mondaca’s PSR contained information relating to violent threats; there does
     not appear to be any such information in Mr. Alvarez-Chavez’s case file.
28
                                                             10
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 11 of 14




1    imposed before its enactment, lowered from life to 25 years, the mandatory minimum
2    applicable to the offenses for which [the defendant was convicted”; (3) the 27 years the
3
     defendant had served in prison for the offense; (4) that other co-defendants had received
4
5    less time; (5) the defendant’s record of rehabilitation and (6) the defendant’s age and its

6    association with an increased risk of contracting COVID-19.
7
            Like the defendant in Barrenechea, Mr. Alvarez-Chavez was sentenced to life for
8
     a non-violent drug offense and the First Step Act modified his life sentence had he
9
10   committed the same crime today. Both men served 27 years in prison for their offenses,

11   both have a record of rehabilitation while in prison, and both defendants’ ages put them at
12
     increased risk for COVID-19. And, in addition to his age, Mr. Alvarez-Chavez also
13
     suffers from multiple serious health conditions which further exacerbate his risk in the
14
15   prison system.
16          And so here, too, the Court should find extraordinary and compelling reasons exist
17
     to reduce Mr. Alvarez-Chavez’s sentence due to the change in law whereby he would no
18
19   longer be facing a mandatory life sentence had he committed his crime today, instead of

20   in 1992. This change in the law, in addition to all of the other reasons argued in the
21
     motion for compassionate relief, as well as in the reply brief, provides “extraordinary and
22
     compelling” reasons for the Court to allow Mr. Alvarez-Chavez to go home to his family.
23
24      C. A court’s disagreement with a sentence can also provide an “extraordinary
           and compelling” reason for release.
25
26          In addition to finding that a change in sentencing law can constitute an

27   “extraordinary and compelling” reason to reduce a sentence, this Court can also reduce
28
                                                  11
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 12 of 14




1    Mr. Alvarez-Chavez’s sentence if it disagrees with the sentence originally imposed. In
2    United States v. Haynes, for example, the district court for the Eastern District of New
3
     York addressed whether a defendant convicted of bank robbery at the age of 23 who had
4
5    been sentenced to 46 and a half years in prison deserved to be released under the

6    compassionate relief statute. No. 93 CR 1043 (RJD), 2020 WL 1941478, at *2 (E.D.N.Y.
7
     Apr. 22, 2020). At issue, among other things, was the fact that the defendant in Haynes
8
     had received such a steep sentence as a penalty for going to trial when his clearly more
9
10   culpable co-defendant took a plea bargain and received substantially less time. Id. at *3.

11   After much analysis, the court concluded that the defendant was entitled to a sentence
12
     reduction because the “brutal impact of [his] original sentence, its drastic severity as
13
     compared to [that of the] co-defendant . . ., its harshness as compared to sentences
14
15   imposed on similar and even more severe criminal conduct today, and the extent to which
16   the brutal sentence was a penalty for [the defendant’s] exercise of his constitutional right
17
     to trial” all constituted “extraordinary and compelling” circumstances warranting relief
18
19   under § 3582(c). Id. at *15.

20          Under the authority noted in Haynes, this Court is able to do the same. If this
21
     court concludes that Mr. Alvarez-Chavez’s sentence was too harsh, or that he was
22
     punished for going to trial instead of pleading, this Court can do what the Haynes court
23
24   did and find these things to be “extraordinary and compelling” reasons for compassionate

25   release. Mr. Alvarez-Chavez asks the Court to do that, and release him to spend the last
26
     portion of his life at home with his family.
27
28
                                                    12
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 13 of 14




1                                            Conclusion
2       The law has changed since Mr. Alvarez-Chavez was sentenced. Had he committed
3
     the very same crime for which he was convicted in 1992 today, he would not have
4
5    received a mandatory life sentence. This fact alone is an extraordinary and compelling

6    reason to reduce his sentence to the 27 years of time served he has completed to date.
7
     This, coupled with all of the reasons argued in Mr. Alvarez-Chavez’s original petition
8
     for compassionate relief, as well as in the reply brief, give the Court ample reason to
9
10   release Mr. Alvarez-Chavez. As explained in more detail in the reply brief submitted on

11   May 6, 2020, Mr. Alvarez-Chavez suffers from a host of serious health issues including
12
     diabetes, kidney failure, and hypertension and is also in remission for cancer. The
13
     government acknowledges that he should be “commended for his record of good
14
15   behavior” while in prison. Mr. Alvarez-Chavez advises other inmates on how to adapt
16   to prison life. And he has maintained a strong support network of family members who
17
     stand ready to support him upon his reentry to society.
18
19      This Court has authority, for all of the reasons above and also for the reasons
20
     outlined in the reply brief, to correct the injustice of Mr. Alvarez-Chavez’s life sentence.
21
     Consistent with rulings from judges across the country, the Court can grant
22
23   compassionate release because the disparity between Mr. Alvarez-Chavez’s sentence

24   and the sentence he would face today for the same conduct constitute “extraordinary and
25
     compelling reasons” for a sentence reduction. Or the Court can grant compassionate
26
     release because, as in Haynes, the Court disagrees with the original sentence imposed.
27
28
                                                  13
     Case 2:92-cr-00113-NVW Document 437 Filed 05/15/20 Page 14 of 14




1    Finally, this Court can reduce Mr. Alvarez-Chavez’s sentence because his plethora of
2    serious health issues, in the time of COVID-19, are also extraordinary and compelling
3
     reasons to warrant his release. Any or all of these options requires the Court to conduct
4
5    a full analysis under 18 U.S.C. § 3553(a) to determine the sentence that is sufficient but

6    not greater than necessary. And in doing so, the Court can, and should, reduce Mr.
7
     Alvarez-Chavez’s sentence to time served, which amounts to approximately 27 years in
8
     custody for a crime he committed in the early 1990s.
9
10                 RESPECTFULLY SUBMITTED this 15th day of May, 2020.
11
                                                   JON M. SANDS
12                                                 Federal Public Defender
13                                                 s/ Elena M. Kay
                                                   ELENA M. KAY
14                                                 Assistant Federal Public Defender
15
16
     Copy delivered electronically this date to:
17
     Seth Goertz
18   Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28
                                                   14
